                         THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF PUERTO RICO



    BRYAN REYES-COLLAZO,

         Petitioner,

         v.                                                 Civil No. 16-2258 (ADC)
                                                     [Related to Crim. No. 13-297-1 (ADC)]
    UNITED STATES OF AMERICA,

         Respondent.



                                      OPINION AND ORDER

       On June 28, 2016, Bryan Reyes-Collazo (“petitioner”) pro se and through the Federal

Public Defender, filed a petition to vacate and correct his sentence under 28 U.S.C. § 2255 in

relation to Criminal Case No. 13-297, in light of Johnson v. United States, 135 S. Ct. 2551 (2015).

ECF Nos. 1, 2, 3. For the following reasons, the petition and supplemental petition are DENIED. 1

ECF Nos. 2, 3.

       Petitioner pleaded guilty to two counts of carjacking in violation of 18 U.S.C. § 2119(1),

(2); and one count of carrying a firearm during and in relation to a crime of violence, in violation

of 18 U.S.C. § 924(c)(1)(A)(ii), (2). Crim. No. 13-297, ECF No. 56. According to the signed plea

agreement, on June 12, 2012, and again on June 13, 2012, petitioner entered a residence and took



1On May 5, 2017, petitioner requested the Court stay the case pending the outcome of Sessions v. Dimaya,
138 S. Ct. 1204 (2018). ECF No. 4. The Dimaya decision issued on April 17, 2018, and on July 5, 2018, the
Court allotted petitioner an additional thirty days to supplement his filings in light of Dimaya. ECF No.
5. Petitioner did not submit any supplemental filings.
Civil No. 16-2258 (ADC)                                                                    Page 2


a vehicle at gun point from the person or presence of the homeowners. Crim. No. 13-297, ECF

No. 27 at 10–11. On October 15, 2014, the Court entered judgment, sentencing petitioner to

concurrent 168-month terms for the carjacking offenses and 84 months for the weapons offense,

to be served consecutively, for a total of 252 months of imprisonment. Crim. No. 13-297, ECF

No. 56.

       Under the weapons statute at issue, section 924(c), there are two alternate definitions of

“crime of violence.” One is premised on whether the statutory elements of the predicate

offense—here, the predicate offense is carjacking—include “the use, attempted use, or

threatened use of physical force against the person or property of another.” See 18 U.S.C.

§ 924(c)(3)(A). This provision is commonly referred to as the “force clause.” The other definition

is premised on a case-by-case analysis of whether the predicate offense “involve[d] a substantial

risk that physical force against the person or property of another may be used in the course of

committing the offense.” Id. § 924(c)(3)(B). This provision is referred to as the “residual clause.”

       Petitioner asserts a two-pronged argument to claim that there is no statutory basis for his

conviction and 84-month sentence under the weapons statute. ECF Nos. 2, 3. Petitioner argues

that because Johnson invalidated a statutory provision under the Armed Career Criminal Act

(“ACCA”), which was similarly-worded to the residual clause here, the residual clause must

also be unconstitutional. Id. And, upon finding the residual clause unconstitutional, his weapons

conviction remains valid only if his carjacking convictions meet the definition of a “crime of

violence” under the force clause, which he contends they do not. Id.
Civil No. 16-2258 (ADC)                                                                   Page 3


       The Court first notes that petitioner is not challenging a sentence issued under the ACCA,

rendering Johnson’s retroactive application, and thus the timing of his habeas petition,

questionable. See 28 U.S.C. § 2255(f); Misc. No. 16-196. Nonetheless, assuming petitioner’s claim

is procedurally appropriate, it can be disposed of out of hand.

       The First Circuit Court of Appeals has rejected both prongs of petitioner’s argument in

United States v. Douglas, 907 F.3d 1 (1st Cir. 2018) and United States v. Cruz-Rivera, 904 F.3d 63

(1st Cir. 2018). In Douglas the Court held that the residual clause is not unconstitutionally vague

and must be analyzed on a case-by-case basis to ascertain whether the charges at hand meet the

residual clause’s definition of “crime of violence.” 907 F.3d at 4. And, in Cruz-Rivera, the Court

held that carjacking constitutes a crime of violence under the force clause. 904 F.3d at 66. Where

only one of the definitions of “crime of violence”—under either the residual clause or the force

clause—need apply to sustain petitioner’s weapon conviction, that carjacking categorically

meets the force clause’s standard ends the inquiry.

       Accordingly, the motion for appointment of counsel at ECF No. 1 is MOOT and the

petition for habeas relief is DENIED. ECF Nos. 2, 3. Clerk of Court is to enter judgment

accordingly.

       SO ORDERED.

       At San Juan, Puerto Rico, on this 25th day of March, 2019.

                                                   S/AIDA M. DELGADO-COLÓN
                                                   United States District Judge
